Citation Nr: 9905203	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-03 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for reflex sympathetic 
dystrophy, left upper extremity, with complaints of tunnel 
vision and lower extremity symptoms, currently evaluated as 
60 disabling.

2.  Entitlement to an increased rating for myofascial pain 
syndrome/fibromyalgia of the neck and shoulders, with 
headaches, currently evaluated as 30 disabling.

3.  Entitlement to an increased rating for carpal tunnel 
syndrome of the right upper extremity, currently evaluated as 
10 percent disabling.

4.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another 
person.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to May 
1992.

The issues currently on appeal arise from a November 1996 
rating decision from the Department of Veterans Affairs (VA) 
New Orleans, Louisiana, Regional Office (RO).


REMAND

Initially, the Board finds that the veteran's claims are 
well-grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991), that is, the claim is plausible, meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Once it has been determined that a 
claim is well grounded, VA has a stautory duty to assist the 
veteran in the developmenyt of evidence pertinent to her 
claim. 

The most recent VA examinations were conducted in June 1996.  
Of record is a letter from VA to the veteran dated in August 
1998, which informed the veteran that an examination was 
being scheduled in conjunction with her appeal, and that the 
VA Medical Center would notify her of the time and place to 
report by separate letter.  The report of this examination, 
if in fact conducted, is not on file and it is unclear whar 
examinations were scheduled. 

Accodingly, this case is REMANDED to the RO for the following 
development:

1.  The RO should notify the veteran that 
she may submit additional evidence and 
argument, such as medical treatment 
records, in support of her increased 
rating claims.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The RO 
should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for the disabilities in 
issue. 

2.  The RO should obtain the report of 
the VA examination(s) mentioned in the 
August 1998 RO letter to the veteran, if 
in fact conducted, and associate the 
report(s) with the claims file.  In veiw 
of the fact that it is unclear what 
type(s) of examination(s) was scheduled, 
any of the following examinations which 
are duplicative, need not be conducted. 

3.  A VA examination should be conducted 
by a neurologist in order to determine 
the severity of the reflex sympathetic 
dystrophy involving the extremities and 
the myofascial pain 
syndrome/fibromalagia, involving the neck 
shoulders with headaches and the carpal 
tunnel syndrome, right.  All testing 
deemed necessary should be performed.  
The claims folder and a copy of this 
Remand are to be made available to the 
examinwe in conjucntion with the 
examination.  It is requested that the 
examiner include range of motion studies 
and a detailed history regarding the 
frequency and severity of the headaches.  

4.  A VA examination should be conducted 
by an opthalmologist in order to 
determine the severity of the tunnel 
vision.  In addition to field of vision 
testing, any other tests deemed necessary 
should be performed.  The claim is to be 
made available to the examiner in 
conjunction with the examination.

5.  The RO should schedule the veteran 
for a VA Examination for Housebound 
Status or Permanent Need for Regular Aid 
and.

6.  The RO should inform the veteran of 
the consequences for failing to report 
for a VA examination pursuant to 
38 C.F.R. § 3.655 (1998). 

7.  Following any additional development 
deemed appropriate, the RO should re-
adjudicate the issues in appellate 
status, to iclude whether separate 
ratings are warranted for any 
disabilities currently evaluated under 
Diaggnostic Codes 8799-8511 and 8799-
8519.  

If the benefits sought are not granted, the veteran and her 
representative should be furnished a Supplemental Statement 
of the Case, and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


